Citation Nr: 0523828	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-21 113	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for hammertoe 
deformities, plantar callosities, and corns of the right foot 
(hereinafter a right foot disability), currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for a cavus foot 
deformity with hammer and claw toes, plantar callosities, and 
corns of the left foot (hereinafter a left foot disability), 
currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date prior to March 24, 1999, 
for the award of service connection for a right foot 
disability and the assignment of a 20 percent rating.

4.  Entitlement to an effective date prior to March 24, 1999, 
for the award of service connection for a left foot 
disability and the assignment of a 20 percent rating. 



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 2, 1965, to 
December 23, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that granted 
the veteran's claim of service connection for service 
connection for right and foot disabilities and assigned 20 
percent rating (each) as of March 24, 1999.  The veteran 
appealed to the Board for higher ratings for his right and 
left foot disabilities as well as an earlier effective date 
for the grant of service connection and the assignment of 
separate 20 percent ratings. 

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 2, 1965, to December 23, 1965.

2.	On August 12, 2004, prior to the promulgation of a 
decision in the appeal, the veteran testified that he wanted 
to withdraw his claim for an earlier effective date for the 
grant of service connection for right and left foot 
disabilities and the assignment of 20 percent ratings, each.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding 
entitlement to an effective date prior to March 24, 1999, for 
the grant of service connection for left and right foot 
disabilities and the assignment of a 20 percent rating for 
each foot, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant  
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal regarding entitlement to an earlier effective date 
for service connection for right and left foot disabilities 
and the assignment of 20 percent ratings, each, is dismissed.


REMAND

At the August 2004 hearing, the veteran indicated that he had 
constant pain in his right and left feet.  He indicated that 
he was currently receiving treatment for his bilateral foot 
disabilities at the Johnson City VAMC.  There are no related 
records on file.  The Board is of the opinion that further 
development is warranted in order to obtain the most recent 
treatment records regarding the veteran's service-connected 
right and left foot disabilities.  In addition, the veteran 
should be scheduled for a VA examination in order to better 
assess the current extent of his disability of the feet.

Accordingly, this claim is REMANDED for the following 
actions:
 
1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for any 
health care providers, VA or non-VA, 
specifically the Johnson City VAMC, which 
have treated him for his right and left 
foot disabilities, and which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records in order that he be 
provided the opportunity to submit any 
records.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
a physician with the appropriate expertise 
to determine the nature and severity of 
the veteran's service-connected disability 
of the feet.  Prior to the examination, 
the veteran's claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate tests and studies (to 
include range of motion of the foot and 
ankle) should be conducted, and all 
clinical findings should be reported in 
detail to include whether there are 
callosities, swelling, tenderness, pain on 
use, and shortened plantar fascia.  The 
examiner is to comment on whether the 
veteran's left foot and/or right 
disability can be characterized as 
moderately severe or severe.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


